Citation Nr: 1608155	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-07 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability, to include peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), helicobacter pylori (H. pylori), pancreatitis, pancreatic cyst neoplasm and a disability manifested by diarrhea, including as due to an undiagnosed illness and as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988, from December 2003 to March 2005, and from March 2014 to November 2015, including service in Afghanistan. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, denied entitlement to service connection for peptic ulcer disease and diarrhea.  

The Board remanded the claim on appeal for further development in October 2011, July 2013, October 2014, and June 2015.

In June 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in a decision on this appeal.  In November 2015, the Board notified the Veteran of his right to request a new Board hearing before a VLJ who will decide his claim.  The Veteran did not respond to this notice in the required time frame; therefore, the Board assumes that he does not want another hearing.  A transcript of the June 2011 hearing is of record.

The appeal is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for hemorrhoids is reasonably raised by the record via an October 2013 VA examination report.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

The Veteran has been afforded multiple VA examinations of various regions of his gastrointestinal tract.  Assessments have included H. pylori bacteria and GERD.  He has additionally consistently reported having on and off problems with diarrhea over the last several years, including during his most recent period of active duty, from March 2014 to November 2015.  He reported that these symptoms began during his deployment to Afghanistan.  VA examination reports, however, have not clearly diagnosed the disability manifested by diarrhea.  

Additionally, in the report of a February 2015 VA examination, the examiner noted prior diagnoses of GERD and H. pylori duodenal ulcer, but then indicated that there was no evidence of a diagnosis for a distinct and identifiable GI disability after March 2009, although the record clearly shows reports of GERD symptoms since March 2009, and the Veteran reported having positive H. pylori findings in 2012.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Service treatment records pertaining to the Veteran's most recent period of active duty, received after the February 2015 VA examination, noted other ongoing GI disability symptoms besides diarrhea, including abdomen tenderness, right upper quadrant pain; and have noted pancreatic involvement, possibly pancreatitis and pancreatic cystic neoplasm.  A new VA examination is warranted to consider all of the Veteran's GI symptoms, including those pertaining to his most recent period of active duty, and to obtain an adequate VA opinion based on all of the evidence of record.  See id.  

An opinion with respect to the secondary relationship between the Veteran's GI symptoms and his service-connected psychiatric disability, if any, is also required.  

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, if possible, with a gastroenterology specialist.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should diagnose all GI disabilities found to be present, and identify all GI disabilities properly diagnosed since March 2009, to include GERD, H. pylori with duodenal ulcer, PUD, and pancreatitis.  The examiner should specifically identify any diagnosis responsible for the Veteran's on and off diarrhea symptoms.

The examiner should provide a new opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such properly diagnosed GI disability had its clinical onset during active service, or is related to an in-service disease or injury.  Here, the examiner should specifically consider the Veteran's reports of having GI symptoms, including diarrhea, during service. 

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such properly diagnosed GI disability is proximately due to or the result of (caused by) his service-connected PTSD, to include required PTSD medications.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such properly diagnosed GI disability is aggravated (permanently made worse) by service-connected PTSD, to include required PTSD medications.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of GI disability prior to aggravation.

If the evidence does not support a finding that a properly diagnosed GI disability is at least as likely as not etiologically related to the Veteran's active service or his service-connected PTSD, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any GI disability properly diagnosed prior to the Veteran's third period of active service (from March 2014 to November 2015) underwent an increase in disability during that period of service.  In providing this opinion, the examiner should address specific instances of reported GI symptoms during that period of service.  

If a GI disability at least as likely as not increased in severity during service, the examiner should provide an opinion as to whether such increase in severity was clearly and unmistakably (highest degree of medical certainty) due to the natural progression of the disability.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

